DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The prior 35 U.S.C. 101 rejection of the claims (8/19/21) is hereby withdrawn in light of the amendments.

Allowable Subject Matter
Claims 1-13 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
           The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims 1, 12 and 13.
            Asami (JP-2015215390-A) discloses a speech recognition dictionary updating method including adding unregistered words that appear in a related document and not originally registered for speech recognition, but does not teach the combination of limitations recited in the independent claims.
           Cho (US PGPUB 2018/0067920 A1) discloses a dictionary updating method that
includes extracting based on a recognition result text obtained by a voice recognition
engine performing a voice recognition processing using a word dictionary and a
correction result text obtained by correcting at least a part of the recognition result text,
candidates of words to be additionally registered in the word dictionary, but does not
explicitly disclose the entirety of the combination of limitations recited in the independent
claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658